Citation Nr: 0303647	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  96-02 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for nasopharyngeal 
cancer due to exposure to Agent Orange, for accrued benefits 
purposes.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.  He died in December 1995 and the appellant is his 
widow.  

In a June 1994 rating decision, service connection for 
nasopharyngeal cancer as secondary to herbicide exposure was 
denied.  The veteran was notified of the adverse decision but 
did not appeal.  In October 1995, the veteran submitted an 
application to reopen the claim and in a rating decision 
later that month, it was determined that new and material 
evidence had not been submitted to reopen the claim.  The 
veteran submitted a notice of disagreement in November 1995 
and the RO issued a statement of the case in December 1995.  
The veteran's substantive appeal was received in December 
1995; however, he died later that month.  As a matter of law, 
veteran's claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 
Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App.  42 
(1994).  

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1996 RO decision which denied the appellant's 
claims.  The appellant appeared for a  personal hearing at 
the RO in December 1997 and for a hearing before a Member of 
the Board in December 1998.  Transcripts of both hearings 
have been associated with the claims file.  The Member of the 
Board who conducted the December 1998 in this case is no 
longer employed by the Board.  Pursuant to 38 C.F.R. § 20.707 
(2002), the Member of the Board who conducts a hearing shall 
participate in making the final determination of the claim.  
By March 2002 letter, the appellant was afforded an 
opportunity to have another hearing, but she did not respond 
within 30 days of the date of the correspondence.  Thus, it 
was assumed that she did not wish another hearing.  

The Board remanded the case in March 1999 for further 
development, and the case was returned to the Board in  
December 2001.  In September 2002, the Board referred the 
case to the Veterans Health Administration (VHA) of the VA 
for a medical opinion regarding the issue in controversy, 
pursuant to 38 U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 
20.901 (2002).  In November 2002, a VHA medical opinion was 
rendered, and the Board provided appellant's representative a 
copy of the opinion.  Thereafter, the appellant's 
representative submitted an informal hearing presentation.  
The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  In a June 1994 decision, the RO determined that service 
connection for nasopharyngeal carcinoma, as due to Agent 
Orange exposure was not warranted.  The veteran was notified 
and did not appeal that determination.  

3.  At the time of the veteran's death, he had initiated an 
appeal regarding the issue of whether new and material 
evidence had been submitted to reopen the previously denied 
claim for service connection.  

4.  The evidence submitted since the June 1994 RO decision 
but prior to the veteran's death in December 1995, is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

5.  The current medical evidence on file reflects that it is 
at least as likely as not that the veteran's fatal 
nasopharyngeal carcinoma was the result of exposure to 
herbicide agents during his active service in Vietnam.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim for service connection, the June 1994 RO 
decision is final; and the requirements for accrued benefits 
have not been met.  38 U.S.C.A. §§ 5100 et. seq., 5108, 5121, 
7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
and 3.1000 (2001-2002).  

2.  With resolution of reasonable doubt in the appellant's 
favor, a disability of service origin, nasopharyngeal 
carcinoma, caused or contributed substantially or materially 
to cause the veteran's death.  38 U.S.C.A. § 1110, 1310, 5100 
et. seq. (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.303, 3.307, 3.309, 3.312, and 3.326 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326.  The Board has therefore reviewed this case 
with the provisions of those laws in mind, and finds that 
VA's duty to assist the appellant in developing the evidence 
pertinent to the claims has been met.  

In this regard there has been notice as to information 
needed, treatment records have been obtained, VA opinions 
have been obtained, and there have been rating decisions and 
statements of the case sent to the appellant.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002).  These regulations provide no additional 
duties, are not more favorable to the appellant than the 
statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  

The appellant, through letters and the statement of the case 
has been notified as to evidence and information necessary to 
substantiate her claims.  The discussions in the rating 
decision, the statement of the case (SOC), and the letters 
sent to the appellant informed her of what evidence she must 
obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by 
§ 3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, it 
appears that all pertinent evidence has been obtained.  
Therefore, there is no evidence that there are additional 
records that should or could be obtained, nor is there 
evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist the appellant and the Board finds that the 
claims are ready to be reviewed on the merits.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  

I.  Factual Background

A review of the veteran's service medical records is entirely 
negative for treatment, findings or diagnosis of 
nasopharyngeal cancer or any other abnormality of the nose, 
mouth or throat.  A March 1967 urinalysis report notes that 
the veteran had rare epithelial cells.  

An April 1974 VA medical report reflected that the veteran 
had a smoking history of one pack per day for 15 years.  The 
report noted possible early small airway disease.  An August 
1974 VA laboratory report notes that urinalysis reflected a 
small number of squamous epithelial cells.  

An August 1991 private oncology consultation report reflects 
that the veteran was seen for poorly differentiated squamous 
cell carcinoma of the nasopharynx with patholog8ic 
involvement of the left neck.  

A September 1991 private medical record notes that the 
veteran smoked two packs of cigarettes per day for a number 
of years.  He developed discomfort in the area of his left 
ear and was eventually diagnosed with poorly differentiated 
squamous cell carcinoma of the nasopharynx with pathologic 
involvement of the left neck.  

Private treatment records dated from October 1991 to November 
1991 show that the veteran underwent external beam radiation 
with predictable irritative side effects.  

An August 1995 private consultation report reflects that the 
veteran was seen for a probable recurrence of squamous cell 
carcinoma of the nasopharynx with multiple cranial nerve 
abnormalities.  

In a November 1995 private medical statement, James Becht, 
M.D. indicated that the veteran completed a course of 
palliative external beam radiation treatment for recurrent 
nasopharyngeal cancer with external involvement at the base 
of the skull and extension into the posterior fossa of the 
brain.  The doctor indicated that despite therapeutic 
intervention, the veteran's prognosis was guarded and his 
condition was incurable.  

The veteran died on December [redacted], 1995 with the cause of death 
listed on the death certificate as nasopharyngeal carcinoma.  
At time of the veteran's death, service connection was in 
effect for residuals of a left posterior chest shrapnel 
wound, rated 10 percent disabling; intestinal hypermotility, 
rated 10 percent disabling and post-traumatic stress disorder 
(PTSD) rated 30 percent disabling.  His combined disability 
rating was 40 percent.  

A report dated in September 1996 from the Environmental 
Services Group indicated that analyses revealed that there 
were no Agent Orange spray missions conducted within an 
eight-kilometer radius of the locations and dates provided 
pertaining to the veteran's Vietnam service.  

The appellant has submitted numerous medical research reports 
and excerpts from a variety of medical texts in connection 
with the instant claim.  The medical research information 
essentially provide general information on the carcinogenic 
risks associated with dioxin exposure and studies suggesting 
a connection between exposure to Agent Orange and various 
types of cancer, including nasopharyngeal cancers.  

In September 2002, the Board deemed that additional medical 
expertise was needed to render an equitable disposition in 
this case and requested a medical opinion from the VHA.  In 
November 2002, the VHA physician, the chief of the oncology 
section, provided a written expert medical opinion in 
response to the Board request.  Specifically, the physician 
was asked to review the evidence of record and provide an 
opinion regarding the probable relationship between the 
veteran's cause of death and his exposure to herbicide agents 
while serving in Vietnam.  The physician was also asked to 
express an opinion as to the relationship between the fatal 
squamous cell carcinoma of the nasopharynx and the 1967 and 
1974 laboratory reports.  It was requested that the physician 
discuss any implications of the rarity of the veteran's 
disease and any known causes.  

In response to the Board's requests, the physician stated 
that cancers in the nasopharynx area were very rare in the 
United States and the sporadic cases of such cancers were 
usually of unknown cause.  The doctor related that there was 
very limited reliable data on the carcinogenic potential of 
Agent Orange in humans since the sample sizes were small and 
thus, precluded statistically significant valid conclusion.  
The doctor noted that the urinalyses conducted in 1967 and 
1974 were entirely irrelevant to the case since squamous 
cells are normal in the lining cells of the urinary tract and 
occasionally appear in the urine of normal individuals.  The 
physician concluded that while there was no scientific data 
to conclusively state whether a causal connection existed 
between Agent Orange exposure and nasopharyngeal cancer, 
given the known association between heavy Agent Orange 
exposure and overall cancer mortality, it could not be said 
that Agent Orange did not cause or contribute to the 
veteran's cancer.  




II.  Analysis

A.  Entitlement to accrued benefits

As noted above, the appellant is pursuing an accrued benefits 
claim which is, in effect, a claim limited to certain 
benefits to which the veteran was otherwise entitled at the 
time of his death based on his service connection claim.  38 
C.F.R. § 3.1000.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter, the Court) has held that a survivor's accrued 
benefits claim asserting that the veteran's disorder was 
incurred in service is derivative in nature and necessarily 
incorporates any prior adjudications of the service 
connection issue in claims brought by the veteran.  Zevalkink 
v. Brown, 6 Vet. App. 483, 492 (1994).  As noted above, the 
service connection claim advanced by the veteran during his 
lifetime was the subject of a prior unappealed rating 
decision and by statute, that decision is final.  38 U.S.C.A. 
§ 7105(c).  However, during his lifetime the veteran could 
have reopened his claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  Therefore, since the 
appellant's accrued benefits claim incorporates the prior 
June 1994 RO decision, she also must clear the hurdle of 
presenting new and material evidence before her accrued 
benefits claim may be considered.  Zevalkink at 492.  
Moreover, the new and material evidence to reopen the June 
1994 RO decision for purposes of the appellant's accrued 
benefits claim must have been in the veteran's file at the 
time of his death.  38 C.F.R. § 3.1000(a); Zevalkink at 493.  

Accordingly, the appellant's claim for accrued benefits must 
be adjudicated pursuant to the statutory provisions governing 
a reopened claim.  The June 1994 RO decision can only be 
reopened if it is determined that evidence received since 
June 1994 and of record as of the date of the veteran's death 
(December [redacted], 1995) includes evidence which is new and 
material.  Evidence not of record as of December [redacted], 1995, 
may not be considered in determining whether new and material 
evidence has been received to reopen the previously denied 
claim.  

If the evidence of record prior to December 1995, 
demonstrates that the veteran would have prevailed on his 
claim of that new and material evidence was received to 
reopen the previously denied claim that was pending at the 
time of his death, then the appellant may be entitled to 
accrued benefits.  The law applicable to accrued benefits 
provides that certain individuals may be paid periodic 
monetary benefits (due and unpaid for a period not to exceed 
two years) to which a veteran was entitled at the time of his 
or her death under existing ratings or decisions, or based on 
evidence in the file at the time of his or her death.  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  An application 
for payment of accrued benefits must be filed within one year 
of the date of the veteran's death, and benefits may be paid 
to the veteran's spouse, children, and dependent parents.  In 
all other instances, only so much of the accrued benefit may 
be paid as necessary to reimburse the person who bore the 
expense of the last sickness or burial.  38 C.F.R. 
§ 3.1000(c).  

A claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which 
is both new and material under the applicable statutory and 
regulatory provisions.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, VA will then evaluate the merits of the claim after 
ensuring that the broad duty to assist under 38 U.S.C.A. 
§ 5103A has been fulfilled.  Elkins v. West, 12 Vet. App. 209 
(1999).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a).  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513.  See also Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Evidence of record at the time of the June 1994 RO decision 
which determined that service connection nasopharyngeal 
carcinoma, as secondary to Agent Orange exposure was not 
warranted included the veteran's service medical records 
which reflected no abnormalities of the nose, pharynx or 
related systems.  Also of record were private medical records 
dated in 1991 which showed that the veteran was diagnosed 
with poorly differentiated squamous cell carcinoma of the 
nasopharynx with pathological involvement of the left neck.  
Additional private medical records reflected that the veteran 
underwent radiation therapy to treat his nasopharyngeal 
carcinoma.  There was no opinion as to the cause of the 
cancer, and it was not related to any in-service occurrence 
or event.

Evidence submitted subsequent to the 1994 final RO decision 
but prior to the veteran's death in December 1995 consists 
additional private medical records showing recurrence of his 
squamous cell carcinoma of the nasopharynx with external 
involvement of the base of the skull.  Additional records 
noted that the veteran underwent a course of palliative 
external beam radiation treatment for his condition.  A 
November 1995 private medical statement was submitted that 
the veteran's condition was incurable; however, the statement 
did not provide an opinion as to the etiology of the 
veteran's nasopharyngeal carcinoma.  

The Board finds these records to be cumulative evidence, so 
they are not new, and are not material to the issue at hand.  
Moreover, the additional evidence does not contain a 
competent expert opinion relating the veteran's 
nasopharyngeal carcinoma with any in-service event, or 
complaint or with Agent Orange exposure.  To the extent 
pertinent contentions are advanced, they are redundant of 
information previously on file.  Thus, this is not new and 
material evidence.  

After a review of the evidence submitted subsequent to the 
June 1994 rating decision but prior to the veteran's death, 
the Board finds that it is not new, material, in that it is 
not of such significance that it must be considered.  
Therefore, the Board finds that the veteran's claim would not 
have been reopened prior to his death and entitlement to 
accrued benefits is denied.  

Again it is noted that this decision is based on the evidence 
on file at the time of the veteran's death.  There is no 
opinion at the time of death as to the etiology of the 
cancer.  While there was some suspicion of metastatic 
involvement of the lung, this was never shown to be the 
primary site.  As such, the presumption involving the 
respiratory system does not apply.  The nasopharynx is not 
included in the list of respiratory cancers.  The evidence at 
the time of death did not show cancer that could be service 
connected under the law in effect at the time, based on the 
evidence on file at that time.  As the evidence was against 
the claim, the doctrine of reasonable doubt is not for 
application.



B.  Service connection for cause of the veteran's death

Under the applicable criteria, to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause death.  For a service-connected 
disability to be the cause of death, it must singly, or 
together with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be presumed for carcinoma that is manifested to a 
compensable degree, within 1 year of separation from 
qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

With respect to the claim for service connection for the 
cause of the veteran's death as a residual of exposure to 
Agent Orange, the Board notes that a veteran who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
(2002), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that he was not exposed to any such 
agent during service. This presumption has just been changed 
in the claimant's favor.  Pursuant to the "new" 38 U.S.C. 
§ 1116(f), as added by § 201(c) of the "Veterans Education 
and Benefits Expansion Act of 2001," Pub. L. No. 107- (H.R. 
1291) (Dec. [redacted], 2001), there is now a presumption that a 
veteran who served in Vietnam was exposed to herbicides in 
the absence of affirmative evidence to the contrary.  As the 
case does not turn on whether the veteran was exposed to 
Agent Orange, but rather the result of such exposure, such 
exposure is presumed.  

Diseases or disorders which have been positively associated 
with Agent Orange do not include nasopharyngeal carcinoma, 
and accordingly nasopharyngeal carcinoma and the veteran's 
death therefrom are not entitled to the presumption, pursuant 
to the regulation.  Here, the veteran's service personnel 
records reflect that he served in Vietnam during the Vietnam 
Era and may have been exposed to Agent Orange.  However, even 
if for current consideration the veteran's exposure to Agent 
Orange were to be conceded, nasopharyngeal carcinoma is not a 
disorder which is presumptively service connected on the 
basis of Agent Orange exposure.  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In the case of Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 
1994), the U.S. Court of Appeals for the Federal Circuit 
found that, under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question was not among statutorily-enumerated disorders 
which were presumed to be service related, the presumption 
not being the sole method for showing causation.  Hence, the 
appellant may establish service connection for nasopharyngeal 
carcinoma by presenting evidence which shows that it was as 
likely as not that the disorder was caused by in-service 
Agent Orange exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the November 1992 VHA medical opinion noted 
that given the known adverse carcinogenic effects of Agent 
Orange and the fact that the veteran had a rare malignancy 
(nasopharyngeal), it would be impossible to say that Agent 
Orange did not have a role in the development of his cancer.  
The Board finds that the VA doctor's opinion is convincing, 
since it was based on a review of all the evidence, contained 
a detailed analysis on the veteran's specific form of cancer 
and focused on this particular veteran's medical history.  

Based upon a thorough review of the evidence of record, as 
summarized above, the Board has concluded that the evidence 
is in equipoise and thus, with resolution of reasonable doubt 
in the appellant's favor pursuant to 38 C.F.R. § 3.102, the 
appeal as to this issue should be allowed.  Accordingly, 
entitlement to service connection for the cause of the 
veteran's death has been established.  


ORDER

The claim for accrued benefits, based on an application to 
reopen a claim for service connection for nasopharyngeal 
carcinoma, is denied.

Service connection for the cause of the veteran's death is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  


		
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December [redacted], 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

